Title: From John Adams to Timothy Pickering, 5 August 1799
From: Adams, John
To: Pickering, Timothy



Sir.
Quincy August 5th 1799

I thank Mr Bordley kindly for his book, & you for your care and trouble in sending it.—I have a great opinion of Mr. Bordleys experience, skill & knowledge in husbandry, & should have great delight in trying his experriments, if I were not obliged to recollect & apply to myself, president Washingtons words to me, a few days before he went out & I came in. Sir I have read nothing these eight years, but the papers that have been brought me from day to day.
With much respect.
